Title: To George Washington from John Beatty, 26 October 1779
From: Beatty, John
To: Washington, George


        
          sir
          Bethlehem (Orange County) [N.Y.] 26th Octr 1779
        
        Having returned from visiting and arranging the different Posts where Prisoners are confined to the Eastward, I beg leave to Report to your Excellency the State in which I found them and the measures pursued for their better Establishment.
        At Weathersfield in the State of Connecticut under the care of Ezekiel Williams Esqr. I found confined in the State Goal about 30 Prisoners, (privates) chiefly taken not long since in the Ship Badger, on the back of Long Island, and part of those destined as it was said to Quebec; exclusive of these and taken at the same time are one Lieutt and three Ensigns of the German Corps, who are on Parole in one of the Neighbouring Towns. much irregularity and Confusion has hitherto arose in the Department at this place as well from a want of a proper place of confinement & Sufficient Guards, as also from the distinction Subsisting between State and Continental Prisoners.
        The means for remedying the former lye without any powers in me invested, & I have endeavoured by a written application to the Governor and Council wholly to destroy the latter. The Expence attending the Department in this quarter has been very great, both from the many repairs rendered the Goal destroyed from the frequent Escapes that have been made from thence, the means pursued for taking up the Prisoners and the raising and payment of the Guards destined for this duty. On both these Subjects I have spoke to His Excellency Governor Trumbull and directed my Deputy at all times in future to call upon him when Guards are necessary for the safe Custody of the Prisoners.
        
        I shou’d conceive that if the Prisoners are to be continued in this State, that some New and less expensive mode of Confinement should be adopted, perhaps a Prison Ship would remedy the several inconveniencies.
        The Barracks at Rutland from their extent and incompleteness are far from Answering the purposes to which they are now appropriated, and I am sorry to Observe to Your Excellency that the few Prissrs (less than 100) which now remains there, continue rather from a want of inclination to run away, than any Confinement exercised towards them—Upon examination I find that a Guard of Fifty Men at least will be wanted to do the necessary business at this Post. & I am ashamed to confess that so far from this Number I found a Serjeant and 9 Men only of the Militia on duty there—That the Prisoners which remained were suffered to pass and repass at all hours of the day and that not less than 300 were then out at labour and Stragling thro’ that neighbourhood and Country.
        I conceived it in Vain to confine more Strictly those that were there, as Escapes wou’d have been the consequence, or to Attempt returning those who were out in the Country until such times as the Strength and Vigilance of the Guards would Admit their being kept more closely; for this purpose I applied when in Boston to the Council for an Augmentation of the Guard to 50 Men, which they have engaged shall be done and kept up, and have also lent me their aid and Authority in Collecting the Straggling Prisoners thro’ the Country.
        I Spoke some time since to Your Excellency concerning the removal of those Prisoners, I cannot help thinking it will Still be expedient both from the Circumstances of confinement above related but also as the Draughts upon the Public Magazines are much complained of—They have been obliged for some time past to Substitute Rice in the stead of Bread, which they Issue now four days in the week. There are also 18 British & German Officers on Parole at Rutland and five by leave of Genl Gates remaining at Cambridge.
        The marine Prisoners consisting of near Three hundred in Boston are confined on Board a Prison Ship prepared for the purpose, and some few of the Officers admitted to Parole on Noddles-Island, The Department here being in some Confusion & requiring a Deputy immediately on the Spot. I have by advice

of the Honble the Navy Board made such appointment, Before I conclude I cannot help taking Notice to your Excellency of the interference of the Civil Authority of the State of Massachusets Bay, in the Confinement Releasement & disposal of the Prisoners, the property of these States and under my particular Care and direction, The inclosed Orders I have selected from a Variety of others by which it appears they have Confined in close Prison a Doctor Goldson in retaliation for Doctor Quin of the State of New Hampshire, and have disposed of in a final Exchange for Capt. Goodale of the Massachuset Line a Captain Kerr both of whom are Prisoners to these states and within your Excellencys immediate direction—I am also to mention to you that Capt. Goodale’s time of Capture did not entitle him to so early an Exchange & that he came out of New York on Parole at the particular indulgence of the Enemy.
        In my Absence the inclosed Extraordinary Answer from Mr Loring arrived, a Copy of which I beg leave to lay before Your Excellency and Wait Your further directions thereon. I am with the greatest respect Your Excellency’s Most Obt and Most Humble servt
        
          Jno. Beatty
        
      